Case 0:20-cv-61119-AMC Document 48 Entered on FLSD Docket 03/08/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 20-61119-CIV-AMC/HUNT

   VSI SALES, LLC, a Pennsylvania
   limited liability company, STRUCTURES U.S.
   LLC, a Kentucky limited liability Company, and
   STRUCTURES U.S.A., LLC, a Kentucky limited
   liability company,

                        Plaintiffs,

   v.

   ANTHONY DISIMONE, an individual,
   ANGELA DISIMONE, an individual, and
   ENGINEERED POLE STRUCTURES, LLC, a
   Florida limited liability company,

                     Defendants.
   _________________________________________/

         NOTICE OF FILING PROPOSED ORDER SCHEDULING MEDIATION

         Plaintiffs VSI SALES, LLC, STRUCTURES U.S. LLC, and STRUCTURES U.S.A., LLC;

  and Counterclaim Defendants NOVA STRUCTURES, INC. and NOVA U.S., INC.; and

  Defendants ANTHONY DISIMONE, ANGELA DISIMONE, and ENGINEERED POLE

  STRUCTURES, LLC, by their respective undersigned counsel, hereby file the parties’ proposed

  Order Scheduling Mediation.

   /s/ Bernardo Burstein
  Bernardo Burstein, Esq. (Bar No.972207)           Eric Lee, Esq. (Bar No. 961299)
  Burstein & Assoc., P.A.                           Lee & Amtzis, P.L.
  bburstein@bursteinpa.com                          lee@leeamlaw.com
  13744 Biscayne Boulevard                          5550 Glades Rd., Ste. 401
  N. Miami Beach, FL 33181                          Boca Raton, FL 33431
  Attorneys for Plaintiffs                          Attorneys for Defendants
  and Counterclaim Defendants                       and Counterclaim Plaintiffs

  VSI SALES, LLC                                    ANTHONY DISIMONE
  STRUCTURES U.S. LLC                               ANGELA DISIMONE
  STRUCTURES U.S.A., LLC                            ENGINEERED POLE
  NOVA STRUCTURES, INC.                              STRUCTURES,LLC
  NOVA U.S., INC.
Case 0:20-cv-61119-AMC Document 48 Entered on FLSD Docket 03/08/2021 Page 2 of 3

  CASE NO.: 20-61119-CIV-AMC/HUNT



                                   CERTIFICATE OF SERVICE

         I hereby certify that on this date, I electronically filed the foregoing document with the

  Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

  day on all counsel of record or pro se parties identified on the attached Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.



  Dated: March 8, 2021


                                                 ERIC LEE (Bar No. 961299)
                                                 lee@leeamlaw.com
                                                 Lee & Amtzis, P.L.
                                                 5550 Glades Road, Suite 401
                                                 Boca Raton, FL 33431
                                                 Telephone: (561) 981-9988
                                                 Attorneys for Defendants
                                                 ANTHONY DISIMONE
                                                 ANGELA DISIMONE
                                                 ENGINEERED POLE STRUCTURES, LLC




                                                   2
Case 0:20-cv-61119-AMC Document 48 Entered on FLSD Docket 03/08/2021 Page 3 of 3

  CASE NO.: 20-61119-CIV-AMC/HUNT


                                      SERVICE LIST

  Attorneys for Plaintiffs and Counterclaim Defendants
  VSI SALES, LLC
  STRUCTURES U.S. LLC
  STRUCTURES U.S.A., LLC
  NOVA STRUCTURES, INC.
  NOVA U.S., INC.

  Burstein & Assoc., P.A.
  Bernardo Burstein, Esq.
  bburstein@bursteinpa.com
  bursteinandassociates@gmail.com
  13744 Biscayne Boulevard
  N. Miami Beach, FL 33181




                                             3
